DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 11, 2022. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 11, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1, specifically: 
“identifying, with the computing system, each residue pixel having a pixel height that exceeds a pixel height threshold as a candidate residue bunch pixel."
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Jiang teaches in Abstract that “Plant height is an important phenotypic trait that can be Used not only as in indicators of overall plant growth but also a parameter to calculate advanced traits such as biomass and yield.” Phenotype is defined by dictionary as the set of observable characteristics of an individual resulting from the interaction of its genotype with the environment; In genetics, the phenotype is the set of observable characteristics or traits of an organism. The term covers the organism's morphology or physical form and structure, its developmental processes, its biochemical and physiological properties, its behavior, and the products of behavior. An organism's phenotype results from two basic factors: the expression of an organism's genetic code, or its genotype, and the influence of environmental factors.
Therefore, it is reasonable to conclude that Posselius as modified teaches all limitations as claimed. 
Conclusion: Examiner has shown the rejections set forth in the Office Action of April 13, 2022 are proper. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Objections
Claim 18 is objected to because of the following informalities:  The original claim language “The system of claim 18, wherein the…….” Seems to be a typo. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190236359 A1 (Posselius), in view of Beeson, P.C., Daughtry, C.S., Hunt, E.R., Akhmedov, B., Sadeghi, A.M., Karlen, D.L. and Tomer, M.D., 2016. Multispectral satellite mapping of crop residue cover and tillage intensity in Iowa. Journal of Soil and Water Conservation, 71(5), pp.385-395 (Beeson) and in further view of Jiang, Y., Li, C. and Paterson, A.H., 2016. High throughput phenotyping of cotton plant height using depth images under field conditions. Computers and Electronics in Agriculture, 130, pp.57-68 (Jiang).
Regarding Claims 1 and 13, Posselius teaches:
A method for detecting residue bunches within a field, the method comprising: receiving, with a computing system, one or more images depicting an imaged portion of an agricultural field, the imaged portion of the field being at least partially represented by a plurality of pixels within the one or more images; classifying, with the computing system, a portion of the plurality of pixels that are associated with crop residue within the imaged portion of the field as residue pixels, each residue pixel being associated with a respective pixel height; identifying, with the computing system, each residue pixel having a pixel height that exceeds a pixel height threshold as a candidate residue bunch pixel; and determining, with the computing system, whether a residue bunch is present within the imaged portion of the field based at least in part on the candidate residue bunch pixels (Posselius: Figs. 3-6, the system and method of using image data and image process of determine crop residue on surface of soil (i.e. separating crop residue 160 from soil surface 162 in Fig. 4) and use these data to derive percentage of crop residue coverage; the image analysis can perform on a single image or on multiple images as in Fig. 5) .
Posselius does not teach explicitly on method of identifying types of crop residue. However, Beeson teaches (Beeson: Fig. 4, use specific crop mask to create the crop subset image).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Posselius with using method of identifying types of crop residue as further taught by Jiang. The advantage of doing so is to provide a mechanism of using image to measure crop residue coverage (CRC), and provide tillage guidance based on measured CRC (Beeson: Abstract).
Posselius does not teach explicitly on using pixel depth of the images to identify crop residue. However, Jiang teaches (Jiang: Figs. 2-4, a system and method of using image processing to access plant height based on depth images (i.e. pixel of depth) of the filed, which is detailed in section 2.4; the algorithm uses the average value of all filtered peaks as a threshold to select the points that represent heights of plants).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Posselius with using pixel depth of the images to identify crop residue as further taught by Jiang. The advantage of doing so is to provide a mechanism to measure vegetation height through image process that is computation efficiency to enable measure field conditions accurately and rapidly (Jiang: Abstract).
Regarding Claim 2, Posselius as modified teaches all elements of Claim 1. Posselius as modified further teaches:
The method of claim 1, wherein the one or more images comprise a depth image of the imaged portion of the agricultural field, each of the plurality of pixels within the depth image being associated with a respective pixel height (Jiang: Figs. 2-4).
Regarding Claims 4 and 14, Posselius as modified teaches all elements of Claims 1-2 and 13 respectively. Posselius as modified further teaches:
The method of claim 2, further comprising: determining, with the computing system, a reference height based on at least a portion of the respective pixel heights of the plurality of pixels within the depth image; and defining, with the computing system, the pixel height threshold based at least in part on the reference height (Jiang: Figs. 2-4, a system and method of using image processing to access plant height based on depth images (i.e. pixel of depth) of the filed, which is detailed in section 2.4; the algorithm uses the average value of all filtered peaks as a threshold to select the points that represent heights of plants).
Regarding Claims 5 and 15, Posselius as modified teaches all elements of Claims 1-2/4 and 13/15 respectively. Posselius as modified further teaches:
The method of claim 4, wherein determining the reference height comprises calculating the reference height based at least in part on a height associated with a predetermined percentile of the pixel heights of the residue pixels (Jiang: section 2.4, the algorithm uses the average value of all (i.e. 100%) filtered peaks as a threshold to select the points that represent heights of plants).
Regarding Claim 7, Posselius as modified teaches all elements of Claims 1-2/4. Posselius as modified further teaches:
The method of claim 4, wherein defining the pixel height threshold comprises setting the pixel height threshold as a summation of the reference height and a predetermined height value (Jiang: section 2.4, using average peak heights as threshold reference; Fig. 8 and section 3.3, error rate could be an issue due to method of chosen reference method, where several remedies can be used to correct reference height, and they are application depended).
Regarding Claims 8 and 17, Posselius as modified teaches all elements of Claims 1 and 13 respectively. Posselius as modified further teaches:
The method of claim 1, wherein determining whether a residue bunch is present within the imaged portion of the field comprises: determining an area associated with the candidate residue bunch pixels; comparing the area to a predetermined area threshold; and determining that a residue bunch is present within the imaged portion of the field when the area associated with the candidate residue bunch pixels exceeds the predetermined area threshold (Beeson: Fig. 4, use crop mask to determine whether a residue bunch is present, then proceed to classify crop residue, where once a residue bunch is determined, area determination can be proceed in known ways).
Regarding Claims 9 and 18, Posselius as modified teaches all elements of Claims 1/8 and 13 respectively. Posselius as modified further teaches:
The method of claim 8, further comprising: generating, with the computing system, a residue bunch mask of the candidate residue bunch pixels, the area associated with the candidate residue bunch pixels comprising a pixel area of the candidate residue bunch pixels within the residue bunch mask (Beeson: Fig. 4).
Regarding Claims 10 and 19, Posselius as modified teaches all elements of Claims 1 and 13 respectively. Posselius as modified further teaches:
The method of claim 1, further comprising, when it is determined that a residue bunch is present within the imaged portion of the field, calculating height associated with the detected residue bunch (Beeson: Fig. 4 and Jiang: Figs. 2-4).
Regarding Claims 11 and 20, Posselius as modified teaches all elements of Claims 1 and 13 respectively. Posselius as modified further teaches:
The method of claim 1, wherein receiving the one or more images comprises receiving the one or more images from an imaging devices supported relative to an agricultural machine, the one or more images being captured by the imaging device as the agricultural machine travels across the field (Posselius: Fig. 1-2).
Regarding Claim 12, Posselius as modified teaches all elements of Claim 1. Posselius as modified further teaches:
The method of claim 11, further comprising initiating, with the computing system, a control action associated with adjusting an operation of the agricultural machine based at least in part on the determination that a residue bunch is present within the imaged portion of the field (Beeson: soil tillage assessment).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190236359 A1 (Posselius), in view of Beeson, P.C., Daughtry, C.S., Hunt, E.R., Akhmedov, B., Sadeghi, A.M., Karlen, D.L. and Tomer, M.D., 2016. Multispectral satellite mapping of crop residue cover and tillage intensity in Iowa. Journal of Soil and Water Conservation, 71(5), pp.385-395 (Beeson) and in further view of Jiang, Y., Li, C. and Paterson, A.H., 2016. High throughput phenotyping of cotton plant height using depth images under field conditions. Computers and Electronics in Agriculture, 130, pp.57-68 (Jiang) and Matsuo, T., Fukushima, N. and Ishibashi, Y., 2013, February. Weighted Joint Bilateral Filter with Slope Depth Compensation Filter for Depth Map Refinement. In VISAPP (2) (pp. 300-309) (Matsuo).
Regarding Claim 3, Posselius as modified teaches all elements of Claims 1-2. Posselius as modified dose not teach explicitly on generating slope compensated depth map. However, Matsuo teaches: 
The method of claim 2, further comprising generating, with the computing system, a slope-corrected depth image in which the depth image is corrected based on an estimated slope of the imaged portion of the field, the pixel height of each of the plurality of pixels deriving from the slope-corrected depth image (Matsuo: section 3, a method of generating a weight depth map in consideration of slope as in Figs. 1-2).
Allowable Subject Matter
The Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649